Citation Nr: 1634318	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  12-33 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hernia.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1984 to September 1984 and in the Air Force from May 1985 to January 2005.  


This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2010 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, which denied the claim of service connection for bilateral hernia.  

In April 2015, the Board remanded the issue of service connection for a bilateral hernia for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in January 2016.  


FINDING OF FACT

In a May 2016 written statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal as to the issue of entitlement to service connection for bilateral hernia.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, concerning the issue of entitlement to service connection for bilateral hernia, have been met.  38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204 (c) (2015).  

By a rating action in May 2010, the RO denied the Veteran's claim of entitlement to service connection for bilateral hernia.  A notice of disagreement (NOD) with that determination was received in May 2011, and a statement of the case (SOC) was issued in May 2013.  The Veteran perfected an appeal of the above rating decision by filing a substantive appeal (VA Form 9) in July 2013.  In a written statement, dated in May 2016, the Veteran indicated that he wished to withdraw his appeal as to the issue of service connection for bilateral hernia.  

Thus, the Board finds that the Veteran withdrew his appeal as to the issue of entitlement to service connection for bilateral hernia.  Hence, there remains no allegation of errors of fact or law for appellate consideration on that issue.  Therefore, the provisions of the Veterans Claims Assistance Act (VCAA) are not applicable.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.  


ORDER

The appeal as to the issue of entitlement to service connection for bilateral hernia is dismissed.  



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


